Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group I, drawn to compounds of the formula IIu and simple compositions thereof and elected species:

    PNG
    media_image1.png
    232
    150
    media_image1.png
    Greyscale


in the reply filed on 10/8/2021 is acknowledged. The examiner states of record that the restriction was initially formulated based on the original claim set filed 11/12/2019 and not the amended set filed 3/13/2020. The most recent claims still embrace the restricted inventions set forth by the examiner. However, for clarification based on the most recent claim set, group I, is drawn to compounds of the formula IIu and simple compositions thereof (claims 1-35 and new claim 54). Group II, new claims 55-56, drawn to a method for inhibiting activity of PI3K kinase via administering compounds of group I, and lastly 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11, 16, 33, 34, 36-38, and 54-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-7, 12-15, 17-32, and 35 is contained herein. Applicant’s elected species was found free of the art and the search expanded to cover the full scope of claim 1.




Priority
This application claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent App No. 62/760,479, filed 11/13/2018.




Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-7, 12-15, 17-32, and 35 are objected to because of the following informalities:
In claim 1 and other dependent claims, the examiner recommends that hyphens are inserted in front of certain chemical embodiments to clearly indicate their point of attachment (see below):


    PNG
    media_image2.png
    460
    800
    media_image2.png
    Greyscale
.
Correction is require throughout. 
In claim 20, the text “fromH” should read “from H”. Correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 30, when variables X9,11 are selected from N, the resulting compounds have dangling valences with respect to formula IIu. The claimed compounds should not have dangling valences.  Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959). Correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:



Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 does not further limit claim 1 with respect to variables X9,11 being selected from N since this was not a possibility as recited in original claim 1 for these variables.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Conclusion


Claims 1-7, 12-15, 17-29, 31, 32, and 35 are objected to. Claim 30 is rejected. 
The claims are objected and rejected to for reasons of record. However, the compounds appear to be neither anticipated nor rendered obvious over the art. There is no relevant art to be put on the record by the examiner with respect to the latter. 




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624